                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

ADVANCED OBSTETRICS & GYNECOLOGY, P.C.,
a Mississippi Corporation, on behalf of itself,
and on behalf of a class of similarly situated
individuals,                                                             PLAINTIFF

V.                                          CIVIL ACTION NO. 3:18-cv-00197-NBB-JMV

IQVIA, INC.,                                                             DEFENDANT


                                          ORDER

      In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the Defendant’s motion to dismiss is DENIED.

      This, the 14th day of June, 2019.



                                              /s/ Neal Biggers
                                              NEAL B. BIGGERS, JR.
                                              UNITED STATES DISTRICT JUDGE
